Exhibit 10.139d
CASH INCENTIVE AWARD AGREEMENT
AGREEMENT made effective February 1, 2011 by and among Tiffany & Co., a Delaware
corporation (the “Company”), Tiffany and Company, the New York subsidiary
corporation of the Company (“Tiffany”) and • (“Executive”).
Whereas, on March 17, 2005 the Board of Directors of the Company adopted, and on
May 19, 2005 the stockholders of the Company duly approved, the Company’s 2005
Employee Incentive Plan, as subsequently amended (the “Plan”); and
Whereas, the Stock Option Subcommittee of the Compensation Committee of the
Company was appointed the “Committee” under the Plan by said Board of Directors;
and
NOW THEREFORE, based upon the foregoing and in consideration of the mutual
promises hereinafter set forth, it is hereby AGREED as follows:
1. This Agreement is intended to be an Award Agreement under the Plan and is
subject to all terms and conditions set forth in such Plan, including the Plan
provisions limiting implied rights.
2. Executive agrees that he/she shall not be entitled to any cash bonus in
respect of the fiscal year ending January 31, 2012 except as provided in this
Agreement.
3. Tiffany agrees to pay, or, failing that, the Company shall pay, cash
Incentive Award to Executive in respect of the fiscal year ending January 31,
2012 only as follows:
(a) Such award shall be paid, if at all, following the close of such fiscal year
and after financial results have been determined and publicly announced,
provided that Executive remains employed with Tiffany through the end of such
fiscal year;
(b) No award shall be payable unless the following Performance Measure is
achieved:
the Company’s consolidated net earnings for such fiscal year (as adjusted by the
Committee pursuant to Section 9.1 of the Plan) equal or exceed $264 million;
(c) If the condition stated in subparagraph (b) is satisfied, a maximum
Incentive Award of $•[see Schedule of Maximum Awards attached] will be payable
to you, subject to the discretion of the Committee to reduce such award; the
Committee will not be limited in the exercise of such discretion.
4. This Agreement shall be governed by the law of the State of New York
applicable to agreements made and to be performed within said state.

      Compensation Committee, March 16, 2011    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, parties hereto have entered into this Agreement effective as
of the date first stated above.

             
 
      Tiffany & Co.    
 
      (the “Company”)    
 
           
 
[Name of Executive]
     
 
   
 
           
 
      Tiffany and Company    
 
      (“Tiffany”)    
 
           
 
     
 
   

Schedule of Maximum Incentive Awards
Michael J. Kowalski — $2,000,000
James N. Fernandez — $1,036,000
James E. Quinn — $1,036,000
Beth O. Canavan — $840,000
Jon King — $840,000

      Compensation Committee, March 16, 2011   Page 2 of 2

 

 